[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-1546

                       DONALD R. LEBLANC,

                     Plaintiff, Appellant,

                               v.

                       WILLIAM A. HALTER,
                COMMISSIONER OF SOCIAL SECURITY,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O’Toole, Jr., U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.




     Francis X. Quinn, Jr., and Boynton, Waldron, Doleac, Woodman
& Scott, P.A., on brief for appellant.
     James B. Farmer, United States Attorney, and Anita Johnson,
Assistant U.S. Attorney, on brief for appellee.




                        December 3, 2001
            Per Curiam. Appellant Donald R. LeBlanc appeals

from a district court decision upholding the determination

by an administrative law judge ("ALJ") that LeBlanc was

entitled    only      to    a    closed     period        of   Social     Security

disability benefits due to a back condition.                          We affirm,

essentially for the reasons given by District Judge George

O'Toole    in   his    well-written         Memorandum         and   Order   dated

February 5, 2001.          We add only the following comments.

            First,     in       arguing    that     the    ALJ    erred    in    her

decision, LeBlanc relies in part on medical evidence he

submitted to the Appeals Council, but not to the ALJ.                           As a

recent decision by this court indicates, in reviewing an ALJ

decision, we do not consider such new evidence that was

never presented to the ALJ.               See Mills v. Apfel, 244 F.3d 1,

4 (1st Cir. 2001), pet. for cert. filed (Aug. 29, 2001) (No.

0l-6108)    (stating        that    the     court    would       review    an    ALJ

decision "solely on the evidence presented to the ALJ").

Second, we have considered the Appeals Council's denial of

review in light of that evidence.                    See id. (indicating a

denial of review by the Appeals Council may be reviewable if

it "gives an egregiously mistaken ground for this action").

But we conclude that the Appeals Council reasonably denied


                                      -2-
review because of the sporadic nature of any impairment

caused     by   LeBlanc's   cervical   herniation,   which   was

eventually addressed by surgery.       See Chester v. Callahan,

193 F.3d 10, 12 (1st Cir. 1999) (affirming district court

judgment upholding denial of benefits where the "disabling

nature" of the claimant's condition had not lasted for 12

months).

            Affirmed.




                               -3-